Electronically Filed
                                                       Supreme Court
                                                       SCPW-10-0000165
                                                       29-NOV-2010
                                                       02:38 PM



                       NO. SCPW-10-0000165


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 MICHAEL C. TIERNEY, Petitioner,


                                 vs.


          CLAYTON FRANK, DIRECTOR OF THE DEPARTMENT OF

          PUBLIC SAFETY, STATE OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING


                              ORDER

     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

      and Circuit Judge Alm, assigned by reason of vacancy)


          Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus and the papers in support, it

appears that petitioner fails to demonstrate a clear and

indisputable right to relief.    Therefore, petitioner is not

entitled to mandamus relief.    See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; In re. Disciplinary Bd. Of the

Hawaii Supreme Court, 91 Hawai'i 363, 368, 984 P.2d 688, 693

(1999) (Mandamus relief is available to compel an official to
perform a duty allegedly owed to an individual only if the


individual’s claim is clear and certain, the official’s duty is


ministerial and so plainly prescribed as to be free from doubt,


and no other remedy is available).    Accordingly,


          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai'i, November 29, 2010.


                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ James E. Duffy, Jr. 


                               /s/ Steven S. Alm





                                 2